STOCK PURCHASE WARRANT

 

To Purchase Class A Common Stock of

 

ATTUNE RTD.

 

A Nevada Corporation

 

Date of Grant June 21, 2013     Name of Holder Mike Mines     Number of Warrants
1,375,000 Warrants exercisable into 1,375,000 Class A Common Shares     Exercise
Price $0.04 per Class A Common Share     Term: Anytime prior to Midnight PST on
June 23, 2016

 

THIS CERTIFIES THAT, for value received, the Holder, named above, or registered
assigns, is entitled to purchase from ATTUNE, (herein called the “Company”), a
Nevada corporation for the Term, stated above, beginning upon the Issue Date and
ending on June 23,2016 stated above, that number of Series A Common Shares (the
“Shares”), stated above, of the Company’s Common Stock, as adjusted as provided
in Section 5 below, at the Exercise Price, stated above. This Stock Purchase
Warrant is subject to the following provisions, terms and conditions:

 

1. Exercise of Warrant. The rights represented by this Warrant may be exercised
by the Holder, in whole or in part (but not as fractional shares of Common
Stock), by the surrender of this Warrant (properly endorsed if required) and the
attached form of exercise at the Company’s registered office, and upon payment
to the Company by certified or bank check of the Exercise Price for the Shares.
The Shares are deemed to be issued to the Holder as the record owner as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for the Shares. Certificates for the Shares so purchased shall
be delivered to the Holder within a reasonable time, not exceeding fifteen (15)
days, after the rights represented by this Warrant shall have been so exercised.
Unless this Warrant has expired, a new Warrant representing the number of
Shares, if any, with respect to which this Warrant shall not then have been
exercised, shall be delivered to the Holder at the same time.

 

 

 



 

2. Transfer of Warrants. During the Term of this Warrant, this Warrant may,
subject to any applicable securities laws restrictions, be transferred or
exchanged with respect to all Warrants, or any number of Warrants, less than
all, represented by this Warrant Certificate. If this Warrant is transferred or
exchanged in part, the Company shall, upon surrender for transfer, or exchange
of this Warrant Certificate, properly endorse, and, at the Company’s expense,
issue and deliver to the purchaser of said Warrant, a Certificate representing
the number of Warrants transferred or exchanged, and a Certificate to the
Holder, representing the number of Warrants retained.

 

3. Certain Covenants of the Company. The Company covenants and agrees as
follows:

 

a. All shares which may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be duly authorized and issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof.

 

b. During the Term of this Warrant, the Company will at all times have
authorized, and reserved free of preemptive or other rights for the exclusive
purpose of issue upon exercise of the purchase rights evidenced by this Warrant,
a sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant.

 

4. Adjustment of Exercise Price and Number of Shares. The above provisions are,
however, subject to the following:

 

a. The Exercise Price shall be subject to adjustment from time to time as
hereinafter provided. Upon each adjustment of the Exercise Price, the Holder
shall thereafter be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of shares obtained by multiplying the Exercise Price
‘in effect immediately prior to such adjustments by the number of shares
purchasable pursuant hereto immediately prior to such adjustment and dividing
the product thereof by the Exercise Price resulting from such adjustment.

 

b. In case at any time the Company shall subdivide its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision shall be proportionately reduced and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased.

 

c. In case at any time:

 

(1) the Company shall pay any dividend payable in stock upon its Common Stock or
make any distribution (other than regular cash dividends) to the holders of its
Common Stock; or

 

(2) the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of stock of any class or any rights; or

 

(3) there shall be any capital reorganization, or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantial all of its assets to, another corporation; or

 

(4) there shall be a change of control of 50% or more of the shares outstanding
to a third party that is not already a shareholder of the company; or

 

(5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

 

 

 

Then, in any one or more of said cases, the Company shall give written notice,
by first class mail, postage prepaid, addressed to title Holder at the address
of the Holder as shown on the books of the Company, of the date on which (a) the
books of the Company shall close or a record shall be taken for such dividend,
distribution or subscription rights, or (b) such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up shall take place, as the case may be. Such notice shall also specify
the date as of which the holders of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sales, dissolution, liquidation, or winding up, as the case may be. Such
written notice shall be given at least 20 days prior to the action in question
and not less that 20 days prior to the record date on which the Company’s
transfer books are closed in respect thereto.

 

5. Term and Assignment.

 

a. This Warrant shall be valid and exercisable by the Holder during its Term.

 

b. During the Term of the Warrant, the holder may assign the rights represented
by this Warrant, to the extent not previously exercised, subject to any
applicable securities laws restrictions.

 

6. No Rights as Stockholder. This Warrant shall not entitle the Holder as such
to any voting rights or other rights as a stockholder of the Company.

 

IN WITNESS WHEREOF, ATTUNE RTD. has caused this Warrant to be signed by a duly
authorized officer as of the Date of Grant stated above.

 



  ATTUNE RTD.         BY:  

 

 

 

 